Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Ainsworth on March 8, 2022.

The application has been amended as follows: 

Claim 14 now recites, 
“The seating arrangement of claim 10, further comprising:
a front shell member that includes the seat portion and the back portion.”

Claim 17 now recites, 
“The seating arrangemtment of claim 10, wherein…”

Allowable Subject Matter
Claims 1-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Gordon J. Peterson et al. U.S. Patent Publication 2017/0354256 A1 (Peterson) discloses a seat having a locking mechanism engaged with an actuator wherein the seat back can be locked in two positions (Figure 2). Peterson does not disclose the lock member be prevented from moving from unlocked to locked positions when the back is reclined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHIN H KIM/Primary Examiner, Art Unit 3636